
	
		II
		109th CONGRESS
		2d Session
		S. 3603
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Isakson introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  economic incentives for the preservation of open space and conservation of
		  natural resources, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 titleThis Act may be cited as the Paul Coverdell
			 Homestead Open Space Preservation and Conservation Act of 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Tax and economic
			 policies have for a sustained period of time inadvertently created financial
			 difficulties for our Nation’s farming and ranching families that, among other
			 negative impacts, has forced a significant number of them to liquidate their
			 land holdings.
				(2)This has
			 particularly been the case in areas surrounding growing urban centers and
			 resort destinations.
				(3)This has
			 fragmented many of our Nation’s large landscapes and disrupted many communities
			 that historically derived their cultural and economic identities from the
			 land.
				(4)The impact of
			 this has been to deprive many areas of open green space, which in turn has not
			 only negatively affected our human settlements through the resulting sprawl,
			 but has also dramatically reduced the amount of sustaining habitat for our
			 natural communities of plants and animals.
				(b)PurposeThe
			 purpose of this Act is to provide an economic mechanism that will restore and
			 conserve our Nation’s natural estate in the form of forests, farms, ranches,
			 and wetlands while protecting our waterways and our forests and open space in a
			 manner that keeps them subject to private ownership and supportive of our
			 surviving but threatened natural communities of plants and animals.
			3.Qualified
			 conservation credit
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1
			 (relating to other credits) is amended by adding at the end the following new
			 section:
				
					30D.Qualified
				conservation credit
						(a)General
				ruleThere shall be allowed as a credit against the tax imposed
				by this chapter, in the case of a qualified conservation organization, the
				amount of the taxpayer’s qualified conservation expenditures for the taxable
				year.
						(b)Qualified
				conservation expendituresFor purposes of this section—
							(1)In
				generalThe term qualified conservation expenditures
				means the sum of the qualified conservation organization’s—
								(A)acquisition
				costs, plus
								(B)reserve
				funds.
								(2)Acquisition
				costsThe term acquisition costs means the sum
				of—
								(A)the lesser
				of—
									(i)the total of the
				amounts that a qualified conservation organization paid during the taxable year
				to acquire qualified real property interests exclusively for conservation
				purposes, or
									(ii)the aggregate
				appraised value of the qualified real property interests referred to in clause
				(i), plus
									(B)so much of the
				transaction costs reasonably incurred during the taxable year in connection
				with the acquisition of qualified real property interests as do not exceed 2
				percent of the amount determined in subparagraph (A).
								(3)Reserve
				funds
								(A)In
				generalThe term reserve funds means amounts
				permanently set aside by a qualified conservation organization as an endowment
				to fund the future costs of enforcing and maintaining qualified real property
				interests acquired by the qualified conservation organization exclusively for
				conservation purposes.
								(B)EndowmentThe
				term endowment means a restricted fund held in a segregated
				account, the income and realized appreciation of which may be expended solely
				for the purposes designated under this section, and which may be invested
				solely in qualified investments (as defined in section
				501(c)(21)(D)(ii)).
								(C)LimitationThe
				amount of reserve funds which may be taken into account under paragraph (1)(B)
				for the taxable year shall not exceed 8 percent of the acquisition costs for
				that taxable year.
								(c)Qualified
				conservation organizationFor purposes of this section, the term
				qualified conservation organization means, with respect to any
				taxable year—
							(1)an organization
				which—
								(A)is described in
				section 170(h)(3),
								(B)has been in
				existence for at least 2 calendar years immediately before the taxable year,
				and
								(C)was organized to
				serve primarily conservation purposes (as defined in section 170(h)(4)),
								(2)a limited
				partnership, all the general partners of which are organizations described in
				paragraph (1), or
							(3)a limited
				liability company, all the managers of which are organizations described in
				paragraph (1),
							with
				respect to which neither the seller of the qualified real property interest nor
				any party related or subordinate to the seller (within the meaning of section
				672(c)) would be a disqualified person (as defined in section 4946) if the
				organization were a private foundation.(d)Qualified real
				property interestFor purposes of this section, the term
				qualified real property interest has the meaning given such term
				by section 170(h)(2)(C).
						(e)Exclusively for
				conservation purposesFor purposes of this section, the term
				exclusively for conservation purposes has the meaning given such
				term by section 170(h)(5), except that an acquisition shall not be treated as
				exclusively for conservation purposes unless the instrument conveying the
				qualified real property interest expressly provides that the conservation
				purposes may be enforced by both the attorney general of the State in which the
				real property is located and the qualified conservation organization.
						(f)Appraised
				valueFor purposes of this section, the term appraised
				value means the fair market value as determined by a qualified appraisal
				(as defined in section 155(a)(4) of the Deficit Reduction Act of 1984).
						(g)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				shall not exceed the taxpayer’s liability for income tax (including unrelated
				business income tax) for the taxable year.
						(h)Limitation on
				aggregate credit allowable with respect to acquisitions of qualified real
				property interests located in a State
							(1)Credit may not
				exceed credit amount allocated to acquisition of qualified real property
				interest
								(A)In
				generalThe amount of the credit determined under subsection (a)
				for any taxable year with respect to the acquisition of any qualified real
				property interest shall not exceed the conservation credit dollar amount
				allocated to such acquisition under this subsection.
								(B)Time for making
				allocationAn allocation shall be taken into account under
				subparagraph (A) only if it is made not later than the close of the calendar
				year in which the qualified real property interest is acquired.
								(C)Allocation
				reduces aggregate amount available to agencyAny conservation
				credit dollar amount allocated to the acquisition of any qualified real
				property interest for any calendar year shall reduce the aggregate conservation
				credit dollar amount of the allocating conservation credit agency for such
				calendar year.
								(2)Conservation
				credit dollar amount for agencies
								(A)In
				generalThe aggregate conservation credit dollar amount which a
				conservation credit agency may allocate for any calendar year is the portion of
				the State conservation credit ceiling allocated under this paragraph for such
				calendar year to such agency.
								(B)State ceiling
				initially allocated to state conservation credit agenciesExcept
				as provided in subparagraphs (F) and (G), the State conservation credit ceiling
				for each calendar year shall be allocated to the conservation credit agency of
				such State. If there is more than 1 conservation credit agency of a State, all
				such agencies shall be treated as a single agency.
								(C)State
				conservation credit ceilingThe State conservation credit ceiling
				applicable to any State for any calendar year shall be an amount equal to the
				sum of—
									(i)the lesser
				of—
										(I)an amount equal
				to the aggregate annual credit multiplied by a fraction, the numerator of which
				is the amount of land located in such State that is either used for
				agricultural purposes or constitutes private forest land and the denominator of
				which is the amount of land in all States that is either used for agricultural
				purposes or constitutes private forest land, or
										(II)an amount equal
				to 4 percent of the aggregate annual credit for that year,
										(ii)the amount (if
				any) allocated under subparagraph (F) to such State by the Secretary,
									(iii)the amount of
				the State conservation credit ceiling returned in the calendar year,
				plus
									(iv)the amount (if
				any) allocated under subparagraph (G) to such State by the Secretary.
									(D)Aggregate
				annual creditFor purposes of subparagraph (C)(i), the aggregate
				annual credit is determined in accordance with the following table:
									
										
											
												For the
						calendarThe
						aggregate
												
												year
						ending:annual
						credit is:
												
											
											
												December 31, 2006$4,000,000,000
												
												December 31, 2007$4,500,000,000
												
												December 31, 2008$5,000,000,000
												
												December 31, 2009$5,500,000,000
												
												December 31, 2010$6,000,000,000.
												
											
										
									
								(E)State
				conservation credit ceiling returnedFor purposes of clause
				(iii), the amount of State conservation credit ceiling returned in the calendar
				year equals the conservation credit dollar amount previously allocated within
				the State to any proposed acquisition of a qualified real property interest
				which is not acquired within the period required by the terms of the allocation
				or to any proposed acquisition of a qualified real property interest with
				respect to which an allocation is canceled by mutual consent of the
				conservation credit agency and the qualified conservation organization
				receiving the allocation.
								(F)Unused
				aggregate annual creditAny portion of the aggregate annual
				credit for a calendar year that is not allocated to a State’s conservation
				credit ceiling because of the 4 percent limitation under subparagraph
				(C)(i)(II) shall be allocated by the Secretary among the remaining States,
				subject to such 4 percent limitation, in proportion to their respective land
				used for agricultural purposes and private forest land.
								(G)Unused
				conservation credit carryovers allocated among certain states
									(i)In
				generalThe unused conservation credit carryover of a State for
				any calendar year shall be assigned to the Secretary for allocation among
				qualified States for the succeeding calendar year.
									(ii)Unused
				conservation credit carryoverFor purposes of this paragraph, the
				unused conservation credit carryover of a State for any calendar year is the
				excess (if any) of the State conservation credit ceiling for such year (as
				defined in subparagraph (C)) over the aggregate conservation credit dollar
				amount allocated by such State for such year.
									(iii)Formula for
				allocation of unused conservation credit carryovers among qualified
				statesThe Secretary shall determine the formula for allocating
				the unused conservation credit carryovers among the qualified States for a
				calendar year. In the determination of such formula, the Secretary shall assure
				that each qualified State in a calendar year shall receive some allocated
				amount of the unused conservation credit carryover for that year but that such
				carryovers shall otherwise be allocated among the qualified States in a manner
				that best realizes the purpose of this section.
									(iv)Qualified
				stateFor purposes of this subparagraph, the term qualified
				State means, with respect to a calendar year, any State—
										(I)which has adopted
				a statewide conservation plan designed to preserve the natural estate in the
				form of forests, farms, ranches, and wetlands located within the boundaries of
				that State,
										(II)which allocated
				its entire State conservation credit ceiling for the preceding calendar year,
				and
										(III)for which a
				request is made (not later than May 1 of the calendar year) to receive an
				allocation under clause (iii).
										(H)Special rule
				for states with constitutional home rule citiesFor purposes of
				this subsection—
									(i)In
				generalThe aggregate conservation credit dollar amount for any
				constitutional home rule city for any calendar year shall be an amount which
				bears the same ratio to the State conservation credit ceiling for such calendar
				year as—
										(I)the land used for
				agricultural purposes and private forest land within a 25-mile radius of such
				city, bears to
										(II)the land used
				for agricultural purposes and private forest land in the entire State.
										(ii)Coordination
				with other allocationsIn the case of any state which contains 1
				or more constitutional home rule cities, for purposes of applying this
				paragraph with respect to conservation credit agencies in such State other than
				constitutional home rule cities, the State conservation credit ceiling for any
				calendar year shall be reduced by the aggregate conservation credit dollar
				amounts determined for such year for all constitutional home rule cities in
				such State.
									(iii)Constitutional
				home rule cityFor purposes of this subparagraph, the term
				constitutional home rule city has the meaning given such term by
				section 146(d)(3)(C).
									(I)State may
				provide for different allocationRules similar to the rules of
				section 146(e) (other than paragraph (2)(B) thereof) shall apply for purposes
				of this paragraph.
								(J)Land used for
				agricultural purposes and private forest landFor purposes of
				this paragraph—
									(i)Land used for
				agricultural purposesThe term land used for agricultural
				purposes means the number of acres classified as land in farms in the
				1997 Census of Agriculture conducted by the United States Department of
				Agriculture.
									(ii)Private forest
				landThe term private forest land means the number
				of acres classified as private forest land in the 1997 Forest Inventory and
				Analysis conducted by the United States Forest Service, excluding any acres so
				classified therein that are also included as land in farms in the 1997 Census
				of Agriculture described in clause (i).
									(K)SecretaryFor
				purposes of this paragraph, the term Secretary means the Secretary
				of Agriculture and the Secretary of the Interior, acting pursuant to jointly
				established rules and procedures.
								(3)Special
				rules
								(A)Interests must
				be located within jurisdiction of credit agencyA conservation
				credit agency may allocate its aggregate conservation credit dollar amount only
				with respect to acquisitions of qualified real property interests located in
				the jurisdiction of the governmental unit of which such agency is a
				part.
								(B)Agency
				allocations in excess of limitIf the aggregate conservation
				credit dollar amounts allocated by a conservation credit agency for any
				calendar year exceed the portion of the State conservation credit ceiling
				allocated to such agency for such calendar year, the conservation credit dollar
				amounts so allocated shall be reduced (to the extent of such excess) for
				acquisitions of qualified real property interests in the reverse order in which
				the allocations of such amounts were made.
								(4)Conservation
				credit agencyFor purposes of this subsection, the term
				conservation credit agency means any agency authorized to carry
				out this subsection.
							(i)RegulationsExcept
				as provided in subsection (h)(2)(K), the Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				section.
						(j)TerminationSubparagraph
				(A) of subsection (h)(1) shall not apply to any amount allocated after December
				31,
				2010.
						.
			(b)Recognition of
			 gainSection 1001 (relating to determination of amount of and
			 recognition of gain or loss) is amended by adding at the end the following new
			 subsection:
				
					(f)Qualified real
				property interestsGain shall be recognized on the sale of a
				qualified real property interest (as defined in section 30D(d)) to a qualified
				conservation organization (as defined in section 30D(c)) exclusively for
				conservation purposes (as defined in section 30D(e)) only to the extent that
				the amount realized on the sale exceeds the taxpayer’s adjusted basis in the
				entire property to which the qualified real property interest
				relates.
					.
			(c)Basis
			 adjustmentSection 1016 (relating to adjustments to basis) is
			 amended by redesignating subsection (e) as subsection (f) and by inserting
			 after subsection (d) the following new subsection:
				
					(e)Adjustments to
				Basis of Certain Real PropertyIf the taxpayer has sold a
				qualified real property interest in a transaction to which section 1001(f)
				applies, then the taxpayer’s basis in the remaining property shall be reduced
				(but not below zero) by the amount realized on the
				sale.
					.
			(d)Conforming
			 amendments
				(1)Passive loss
			 rules inapplicableSection 469(d)(2)(A)(i) is amended to read as
			 follows:
					
						(i)subpart D (other
				than section 30D) of part IV of subchapter A,
				or
						.
				(2)Unrelated
			 business income taxSection 511(a)(1) is amended by striking
			 section 11. and inserting section 11, less any credits to
			 which the organization is entitled under section 30D..
				(3)Denial of
			 charitable contribution deductionSection 170(e) is amended by
			 adding at the end the following new paragraph:
					
						(7)Special rule
				for contributions of interests in qualified conservation
				organizationsNo deduction shall be allowed for the contribution
				of an interest in a qualified conservation organization (as defined in section
				30D(c)) that has acquired 1 or more qualified real property interests in
				transactions to which section 30D
				applies.
						.
				(4)Classification
			 as partnershipSection 761(a) is amended by adding at the end the
			 following new sentence: Such term also includes an organization
			 described in either section 30D(c)(2) or section 30D(c)(3)..
				(5)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
					
						
							Sec. 30D. Qualified conservation
				credit.
						
						.
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
			
